



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Edwards-Cyrus, 2018 ONCA 1066

DATE: 201812120

DOCKET: C63690

Pardu, Brown and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Zachary Edwards-Cyrus

Appellant

Gregory Lafontaine, Carly Eastwood, for the appellant

Maria Gaspar, for the respondent

Heard: December 19, 2018

On appeal from the
    conviction entered on February 7, 2017 by Justice J. Ritchie of the Ontario
    Court of Justice.

Pardu J.A.:

[1]

The appellant was convicted of various drug
    offences and of possession of the proceeds of crime. He argues that the trial
    judge erred in dismissing his application to exclude evidence found as a result
    of the execution of a search warrant, pursuant to s. 24 (2) of the
Charter
. He alleges that the information to obtain the warrant (ITO) was
    not sufficient to support the issue of the search warrant.

Grounds to obtain a search warrant

[2]

While the ITO set out an ample basis to believe
    that the appellant was trafficking in drugs, the appellant submits that it did
    not provide a sufficient basis to permit a justice of the peace to conclude
    that evidence of the offence would be found at the appellants residence, 1200
    Weston Road, Toronto.

[3]

Confidential Source #1 told police that Smiley
    sold heroin and cocaine. Confidential Source #2 said Smiley sold cocaine in
    powder form. Each of these sources said they had purchased cocaine from the
    appellant, and gave details of the transactions. Both identified the appellant
    by a nickname, Smiley, and provided a physical description. Confidential
    Source #1 described Smiley as having a big smile and looking like a kid. He
    described him as around 23 years old, perhaps Somalian. Confidential Informant
    #2 described Smiley as a black male with a thick beard. Both sources looked at
    a photograph of the appellant and identified him as Smiley.

[4]

Both sources indicated that the appellant
    trafficked in the Eglinton Avenue and Weston Road area.

[5]

Confidential Source #1 had provided information
    to police on one occasion in the past which led to an arrest. Confidential
    Source #2 was an untested informant.

[6]

Confidential Source #1 provided a cell phone
    number used to arrange drug purchases.

[7]

Police confirmed that that cell phone number was
    associated with the appellant, and learned that he had outstanding drug
    charges. Most importantly, police called the number and arranged to purchase
    cocaine from the appellant near the Weston Road and Eglinton Avenue area.

[8]

Confidential Source #2 told police that the
    appellant used a unit on the ground floor of Weston Road behind a pizzeria as a
    stash house and precisely described the location of that unit in the complex.
    Police verified that that address existed, and confirmed that the appellant did
    not in fact reside at another address with which he was associated.
    Surveillance showed the appellant walking at the rear of 1200 Weston Road with
    a dog two days before the warrant was issued.

Trial judges decision

[9]

The trial judge found that there was an ample
    basis for the issue of the warrant:

I considered all
    of the applicants submissions respecting alleged omissions, inconsistencies
    and gaps in the ITO, and I found them to be of no import or consequence. In
    this case, it is what was to be found in the ITO that was significant  a
    strong accumulation of credible, compelling and corroborated information.

In my opinion, , the issuing judge clearly had
    reasonable and probable grounds to believe that a search warrant for the
    premises at the rear of 1200 Weston Road would afford evidence of an offence,
    namely the existence of controlled substances, drug paraphernalia and other
    indicia of drug trafficking. Not only is this a case where the judge could
    have granted the search warrant based on the material before him, it is a most
    compelling case.

Analysis

[10]

The test is whether there was sufficient
    credible and reliable evidence to permit a justice to conclude that there were
    reasonable and probable grounds to believe that an offence had been committed
    and that evidence of the offence would be found at the specified time and place
    of the search. (
R. v. Sadikov
, 2014 ONCA at
    para. 84,
R. v. Morelli
, 2010 SCC 8 at para.
    40)

[11]

Here the information provided by the
    confidential sources that the appellant was dealing in drugs was solidly
    corroborated. This suggests that the sources were providing reliable
    information. The information linking the appellant to 1200 Weston Road was not
    as compelling, but given the proven accuracy of other information provided by
    the sources, it would have been open to a justice of the peace to conclude that
    the information about the address targeted was reliable evidence that might
    reasonably be believed to support a conclusion that evidence would be found at
    the time and place of the search. As pointed out in
R. v. Debot
at page 1168, weaknesses in one area may, to some extent, be
    compensated by strengths in other areas.

[12]

There is no basis to interfere with the decision
    of the reviewing judge, to which deference is owed. (
Sadikov
at para. 88 and 89)

[13]

The appellant does not pursue his appeal of the
    dismissal of the s. 11(b) application.

[14]

Accordingly, I would dismiss the appeal.

G.
    Pardu J.A.

I
    agree David Brown J.A.

I
    agree Grant Huscroft J.A.

Released: December 20, 2018


